DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12/10/2020. As directed by the amendment: claims 1 and 11 have been amended.  Thus, claims 1 – 20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 8, filed 12/10/2020, with respect to Fig. 5 have been fully considered and are persuasive.  The objection of the drawings have been withdrawn. 
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. In regards to the applicant’s arguments towards the 35 USC 102 rejection for claims 1 – 20, the applicant’s argument that Felder is incapable of being used in the manner recited in amended independent claims 1 and 11 is considered not persuasive. The previous and amended limitations constitute functional language. The claims, however, are apparatus claims, and is to be limited by structural limitations. Thus the device as disclosed must only be capable of teaching the limitations the applicant set forth. The Office asserts that the device of Felder would be capable of achieving first or second axis articulations, the moving, or translation is achieved by actuating all of the four rotational input gears of the gearbox assembly as several input gears would be able to be actuated at the same time as to cause articulation, moving, or translation in one direction while also performing the functions of the other three rotational input gears of the gearbox assembly. Felder does not explicitly state any limitation that prevents a user from actuating multiple inputs, and further to one skilled in the art it would be beneficial to actuate multiple inputs at once for more complex motions as required by the surgeon. Additionally actuation of multiple inputs simultaneously would result in at least one of the . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felder et al (US 20180206904 A1), herein referenced to as “Felder”.
In regards to claim 1, Felder teaches: A surgical instrument 200 (see Figs. 6 – 8, [0088], ll 1 – 6) configured for use with a robotic surgical system, comprising: a shaft 202 (see Figs. 6 – 8, [0088], ll 1 – 6) extending distally from the housing 208 (see Figs 6 – 8, [0088], ll 1 – 8), the shaft including an articulating portion 206 (see Figs. 6 – 13, [0088], ll 1 – 8); an end effector 204 (see Figs. 6 – 13, [0088], ll 1 – 8) assembly extending distally from the shaft and including first and second jaw members 210 and 212 (see Fig. 6 – 13, [0088], ll 12 – 15), at least the first jaw member movable relative to the second jaw member from a spaced-apart position to an approximated position to grasp tissue therebetween, a knife 214 (see Figs. 15 – 16, [0088], ll 19 – 26) configured for translation between the jaw members to cut tissue grasped therebetween; and a gearbox assembly (see Fig. 7)), as seen there is an assembly within the housing 208, disposed within the housing and operably coupled to the articulating portion of the shaft, the end effector assembly, and the knife, the gearbox assembly including four rotational input gears (see Fig. 8, [0088], ll 8 – 11, [0122]) each adapted to receive a rotational input from a robotic arm, (Felder is capable of performing this function), and wherein one of the first or second axis articulations, the moving, or the translation is achieved by actuating all of the four rotational input gears of the gearbox assembly (Felder is capable of performing this function). 
The language, "gearbox assembly is configured to independently articulate the end effector assembly about a first axis, articulate the end effector assembly about a second axis, move the at least one of the first or second jaw members relative to the other, and translate the knife between the first and second jaw members based upon the rotational inputs received by the four rotational input gears, and wherein one of the first or second axis articulations, the moving, or the translation is achieved by actuating all of the four rotational input gears of the gearbox assembly," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of the claim, and the gearbox assembly is capable of independently articulating the end effector about a first and second axis (see Fig. 2), move the jaw members relative to each other (see [0095]) and translating the knife (see [0098]). In addition, device of Felder would be capable of achieving first or second axis articulations, the moving, or translation is achieved by actuating all of the four rotational input gears of the gearbox assembly as several input gears would be able to be actuated at the same time and when all actuated at the same time  articulation, moving, or translation in one direction will occur.
In regards to claim 2, Felder teaches: the surgical instrument according to claim 1, see 102 rejection above, further comprising a plurality of articulation cables 226a, 226b, 226c, 226d, 230a, 230b, and 242 (see Figs. 9 – 18, [0091], ll 1 – 3, [0095], ll 1 – 8, [0098], ll 1 – 7) operably coupled between the gearbox assembly and the articulating portion of the shaft, wherein the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a first manner to articulate the end effector assembly about the first axis in a first direction.
The language, " gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a first manner to articulate the end effector assembly about the first axis in a first direction," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of the claim, and is capable of pushing or pulling each of the articulation cables to articulate the end effector assembly about a first axis in a first direction (see Fig. 2, [0091] and [0092]). 
In regards to claim 3, Felder teaches: the surgical instrument according to claim 2, see 102 rejection above, wherein the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a second, opposite manner to articulate the end effector assembly about the first axis in a second, opposite direction (see Fig. 2, [0091] and [0092].
The language, "the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a second, opposite manner to articulate the end effector assembly about the first axis in a second, opposite direction," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of the claim, and is capable of pushing or pulling each of the articulation cables to articulate the end effector assembly about the first axis in a second direction (see Fig. 2, [0091] and [0092]). 

The language, "the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a third manner to articulate the end effector assembly about the second axis in a third direction", constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of the claim, and is capable of pushing or pulling each of the articulation cables to articulate the end effector assembly about the second axis in a third direction (see Fig. 2, [0091] and [0092]). 
	In regards to claim 5, Felder teaches: The surgical instrument according to claim 4, wherein the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a fourth manner opposite of the third manner to articulate the end effector assembly about the second axis in a fourth direction opposite of the third direction. 
	The language, “the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a fourth manner opposite of the third manner to articulate the end effector assembly about the second axis in a fourth direction opposite of the third direction”, constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of the claim, and is capable of pushing or pulling each of the articulation cables to articulate the end effector assembly about the second axis in a fourth direction (see Fig. 2, [0091] and [0092]).
230a and 230b (see Figs. 17 – 18, [0095], ll 1 – 10) in a fifth manner to move the first jaw member relative to the second jaw member from the spaced-apart position to the approximated position.
	In regards to claim 7, Felder teaches: the surgical instrument according to claim 6, see 102 rejection above, wherein the gearbox assembly is configured to selectively push or pull the at least two cables 230a and 230b (see Figs. 17 – 18, [0095], ll 1 – 10) in a sixth manner opposite of the fifth manner to move the first jaw member relative to the second jaw member from the approximated position back to the spaced-apart position.
	In regards to claim 8, Felder teaches: the surgical instrument according to claim 2, see 102 rejection above, further comprising a knife cable 242 (see Fig. 13 – 18, [0098], ll 1 – 11, [0100], ll 1 – 4) operably coupled between the gearbox assembly and the knife, wherein the gearbox assembly is configured to selectively push or pull the knife cable to translate the knife between the first and second jaw members.
	In regards to claim 9, Felder teaches: the surgical instrument according to claim 1, wherein, in response to similar rotational inputs received by each of the four rotational input gears, the gearbox assembly is configured to translate the knife between the first and second jaw members.
The language, “in response to similar rotational inputs received by each of the four rotational input gears, the gearbox assembly is configured to translate the knife between the first and second jaw members," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of (see Fig. 8 and 13 – 18, [0098], [0100]). 
In regards to claim 10, Felder teaches: the surgical instrument according to claim 1, see 102 rejection above: wherein, in response to different rotational inputs received by two of the four rotational input gears, the gearbox assembly is configured to articulate the end effector assembly about a first axis, articulate the end effector assembly about a second axis, or move the at least one of the first or second jaw members relative to the other.
The language, "in response to different rotational inputs received by two of the four rotational input gears, the gearbox assembly is configured to articulate the end effector assembly about a first axis, articulate the end effector assembly about a second axis, or move the at least one of the first or second jaw members relative to the other," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of the claim, and is capable of by the input of two of the rotational input gears that the gearbox assembly is configured to articulate the end effector assembly about a first axis, a second axis, or move the at least one of the first or second jaw members relative to the other (see [0091]). 
	In regards to claim 11, Felder teaches: a surgical system, comprising: a surgical robot including a robotic arm 118 (see Fig. 4, [0084], ll 1 – 4) having four rotational outputs 124 (see Fig. 5, [0086], ll 1 – 8); and a surgical instrument configured to couple to the robotic arm and receive the four rotational outputs (see Fig. 8, [0088], ll 8 – 11) therefrom; the surgical instrument including: a shaft 202 (see Figs. 6 – 8, [0088], ll 1 – 6) extending distally from the housing 208 (see Figs 6 – 8, [0088], ll 1 – 8), the shaft including an articulating portion 206 (see Figs. 6 – 13, [0088], ll 1 – 8); an end effector assembly 204 (see Figs. 6 – 13, [0088], ll 1 – 8) extending distally from the shaft and including first and second jaw members 210 and 212 (see Fig. 6 – 13, [0088], ll 12 – 15), at least the first jaw member movable relative 214 (see Figs. 15 – 16, [0088], ll 19 – 26) configured for translation between the jaw members to cut tissue grasped therebetween; and a gearbox assembly (see Fig. 7), as seen in Fig. 7 there is an assembly within the housing 208, disposed within the housing and operably coupled to the articulating portion of the shaft, the end effector assembly, and the knife, the gearbox assembly including four rotational input gears (see Fig. 8, [0088], ll 8 – 11, and [0122]) each adapted to couple to one of the four rotational outputs of the robotic arm (Felder is capable of performing this function), wherein the gearbox assembly is configured to independently articulate the end effector assembly about a first axis, articulate the end effector assembly about a second axis, move the at least one of the first or second jaw members relative to the other, and translate the knife between the first and second jaw members based upon the rotational outputs provided by the robotic arm and received by the rotational input gears of the gearbox assembly (Felder is capable of performing this function), and wherein one of the first or second axis articulations, the moving, or the translation is achieved by actuating all of the four rotational input gears of the gearbox assembly (Felder is capable of performing this function).
The language, "wherein the gearbox assembly is configured to independently articulate the end effector assembly about a first axis, articulate the end effector assembly about a second axis, move the at least one of the first or second jaw members relative to the other, and translate the knife between the first and second jaw members based upon the rotational outputs provided by the robotic arm and received by the rotational input gears of the gearbox assembly, and wherein one of the first or second axis articulations, the moving, or the translation is achieved by actuating all of the four rotational input gears of the gearbox assembly," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural (see Fig. 8 and 13 – 18, [0091], [0098], and [0100].  In addition, device of Felder would be capable of achieving first or second axis articulations, the moving, or translation is achieved by actuating all of the four rotational input gears of the gearbox assembly as several input gears would be able to be actuated at the same time and when all actuated at the same time articulation, moving, or translation would occur.
In regards to claim 12, Felder teaches:  the surgical system according to claim 11, see 102 rejection above, further comprising a plurality of articulation cables 226a, 226b, 226c, 226d, 230a, 230b, and 242 (see Figs. 9 – 18, [0091], ll 1 – 3, [0095], ll 1 – 8, [0098], ll 1 – 7) operably coupled between the gearbox assembly and the articulating portion of the shaft, wherein the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a first manner to articulate the end effector assembly about the first axis in a first direction.
The language, " gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a first manner to articulate the end effector assembly about the first axis in a first direction," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of the claim, and is capable of pushing or pulling each of the articulation cables to articulate the end effector assembly about a first axis in a first direction (see Fig. 2, [0091] and [0092]). 
In regards to claim 13, Felder teaches: the surgical system according to claim 12, see 102 rejection above, wherein the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a second, opposite manner to articulate the end effector assembly about the first axis in a second, opposite direction.
(see Fig. 2, [0091] and [0092]). 
In regards to claim 14, Felder teaches: the surgical system according to claim 13, see 102 rejection above, wherein the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a third manner to articulate the end effector assembly about the second axis in a third direction. 
The language, "the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a third manner to articulate the end effector assembly about the second axis in a third direction", constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of the claim, and is capable of pushing or pulling each of the articulation cables to articulate the end effector assembly about the second axis in a third direction (see Fig. 2, [0091] and [0092]). 
	In regards to claim 15, Felder teaches: The surgical system according to claim 14, see 102 rejection above, wherein the gearbox assembly is configured to selectively push or pull each of the plurality of articulation cables in a fourth manner opposite of the third manner to articulate the end effector assembly about the second axis in a fourth direction opposite of the third direction.
(see Fig. 2, [0091] and [0092]).
In regards to claim 16, Felder teaches: the surgical system according to claim 12, see 102 rejection above, wherein at least two cables of the plurality of cables are operably coupled to the first jaw member, and wherein the gearbox assembly is configured to selectively push or pull the at least two cables 230a and 230b (see Figs. 17 – 18, [0095], ll 1 – 10) in a fifth manner to move the first jaw member relative to the second jaw member from the spaced-apart position to the approximated position.
In regards to claim 17, Felder teaches: the surgical system according to claim 16, see 102 rejection above, wherein the gearbox assembly is configured to selectively push or pull the at least two cables 230a and 230b (see Figs. 17 – 18, [0095], ll 1 – 10) in a sixth manner opposite of the fifth manner to move the first jaw member relative to the second jaw member from the approximated position back to the spaced-apart position.
In regards to claim 18, Felder teaches: the surgical system according to claim 12, see 102 rejection above, further comprising a knife cable 242 (see Fig. 13 – 18, [0098], ll 1 – 11, [0100], ll 1 – 4) operably coupled between the gearbox assembly and the knife, wherein the gearbox assembly is configured to selectively push or pull the knife cable to translate the knife between the first and second jaw members.

The language, “in response to similar rotational inputs received by each of the four rotational input gears, the gearbox assembly is configured to translate the knife between the first and second jaw members," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of the claim, and is capable of translating the knife between the first and second jaw members after input from each of the four rotational gears (see Fig. 8 and 13 – 18, [0098], [0100]). 
	In regards to claim 20, Felder teaches: the surgical system according to claim 11, wherein, in response to different rotational outputs provided by the robotic arm and received by the rotational input gears of the gearbox assembly, the gearbox assembly is configured to articulate the end effector assembly about a first axis, articulate the end effector assembly about a second axis, or move the at least one of the first or second jaw members relative to the other.
The language, "in response to different rotational inputs provided by the robotic arm and received by two of the four rotational input gears, the gearbox assembly is configured to articulate the end effector assembly about a first axis, articulate the end effector assembly about a second axis, or move the at least one of the first or second jaw members relative to the other," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Felder meets the structural limitations of the claim, and is capable of by the input of two of the rotational input gears that the gearbox assembly is configured to articulate the end (see [0091]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771